acknowledged his membership in WI to him. Chavez testified further that
                         WI is a known rival of the CM gang (also known as "Criminal Mexicans").
                         Chavez testified about gang culture and explained how a gang might gain
                         street credibility from a drive-by shooting against a rival gang.
                                     Alondra Perez testified that, on the night of the shooting, she,
                         Martinez, Joel Morillon, and an unknown person rode in Morillon's red
                         Ford Expedition in the Neil Road area, known to be CM territory. Perez
                         testified that they saw Manuel "Silent" Patino—a known CM member—on
                         Riley Avenue and that Martinez confronted Patino, who fired a bullet over
                         Martinez's head and yelled out the name of his gang. Perez asserted that
                         they had no firearms in the vehicle at this time. Perez continued that
                         Martinez ran back to the vehicle, and they drove to Martinez's house in
                         Sparks. Officer Chavez testified that failing to retaliate would cost a gang
                         street credibility in a situation like this. A neighbor testified that this
                         first gunshot occurred shortly after 8:00 p.m. and that he witnessed a red
                         Ford Expedition leave the scene after each of the three instances of
                         gunshots that night—he identified Morillon's vehicle as the vehicle on the
                         scene. Former gang member Cesar Romero testified that Martinez called
                     him, seeking Romero's support in something developing on Neil Road.
                         Cell phone records confirm that the call occurred at 8:43 p.m.
                                     Cell phone records indicate that Martinez made more phone
                         calls while returning to his house in Sparks. Perez testified that
                         numerous people were waiting for them there and that three more
                         unknown persons entered the vehicle. Perez asserted that they searched
                         unsuccessfully for Patin° or other CM members before deciding to shoot at
                         Patino's apartment on Riley Avenue. Perez testified that six or seven
                         shots were fired from within the vehicle at Patino's apartment, including

SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A    (Be

                   Ihn
                  from the middle row of seats where Martinez and others were seated,
                  without recalling who fired those shots. Bullet strikes were found on
                  Patino's apartment walls, as well as neighboring apartments. Perez
                  testified that they drove away and dropped the unknown persons off with
                  the guns somewhere in Sparks.
                              Circumstantial evidence alone may support a conviction.
                  Deveroux v. State, 96 Nev. 388, 391, 610 P.2d 722, 724 (1980). Considering
                  the initial confrontation with Patino, the return to Sparks to get firearms
                  that were not previously in the vehicle, Perez's testimony that shots were
                  fired from within the vehicle and from the middle seat where Martinez
                  was seated, the location of Riley Avenue within the populated area of
                  Reno, and Martinez's continuous involvement in this sequence, the jury
                  could reasonably infer from the evidence presented that Martinez
                  wantonly or maliciously discharged a firearm from within a motor vehicle
                  in an area designated as populated or aided, abetted, counseled,
                  encouraged, commanded, or induced another to do so.      See NRS 195.020,
                  NRS 202.287. Considering the above evidence, as well as Perez's
                  testimony that Martinez and the others searched for Patino or other CM
                  members before deciding to shoot at Patino's house, testimony that shots
                  were fired on Riley Avenue, and the bullet strikes found on apartment
                  walls, the jury could reasonably infer that Martinez willfully and
                  maliciously discharged a firearm at an occupied apartment or aided,
                  abetted, counseled, encouraged, commanded, or induced another to do so.
                  See NRS 195.020, NRS 202.285. Considering the phone calls to Romero
                  and others, the meeting at Martinez's house in Sparks, and the period of
                  collectively searching followed by agreeing to shoot at Patino's apartment,
                  the jury could also reasonably infer that Martinez conspired with another

SUPREME COURT
         OF
      NEVADA
                                                       3
(0) I 947A    e
                 person to discharge a firearm into an apartment.         See NRS 199.480.
                 Lastly, from the above evidence, as well as Martinez's admitted WI
                 membership and police testimony explaining the animosity between WI
                 and CM and the potential benefits of shooting at a rival's home, the jury
                 could reasonably infer that Martinez undertook his conduct to promote the
                 activities of a criminal gang. See NRS 193.168. Perez's inability at trial to
                 recall many details of that night does not warrant reversal, as "it is the
                 function of the jury, not the appellate court, to weigh the evidence and
                 pass upon the credibility of the witness."    Walker v. State, 91 Nev. 724,
                 726, 542 P.2d 438, 439 (1975).
                             Having considered Martinez's contention and concluded that it
                 is without merit, we
                             ORDER the judgment of conviction AFFIRMED.




                                         Hardesty



                 Douglas                                    Cherry



                 cc:   Hon. Scott N. Freeman, District Judge
                       Dennis W. Hough
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e